     Case 6:18-ap-01089-MH Doc 75-1 Filed 05/10/19 Entered 05/10/19 14:10:31                Desc
                       Proposed Order Granting Judgment Page 1 of 1



 1   Damian P. Richard, Esq. (SBN 262805)
     SESSION FISHMAN NATHAN & ISRAEL, LLP
 2   1545 Hotel Circle South, Suite 150
 3   San Diego, CA 92108
     Tel: 619-758-1891
 4   Fax: 877-334-0661
 5   Email: drichard@sessions.legal
     Attorney for Defendants
 6
 7
 8                      UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA-RIVERSIDE DIVISION
 9
10
11   IN RE:                                     )   Case No. 6:13-BK-30625-MH
12               JOHN MARTIN MATA               )
                 LIVIER MATA                    )   Chapter 7
13                                              )
14                                              )   Adversary No. 6:18-AP-01089-MH
     JOHN M. MATA,                              )
15                            Plaintiff,        )
           vs.                                  )   JUDGMENT FOR DEFENDANTS
16
                                                )
17   NATIONAL COLLEGIATE STUDENT                )   Date: May 8, 2019
     LOAN TRUST 2006-1, et al.                  )   Time: 2:00 p.m.
18                        Defendants.               Courtroom: 303
                                                )
19                                                  Hon. Judge Mark Houle
           IT IS ORDERED AND ADJUDGED that the student loan debt of Plaintiff John
20
21   M. Mata owing to Defendants National Collegiate Student Loan Trust 2006-1, National

22   Collegiate Student Loan Trust 2006-4, and National Collegiate Student Loan Trust 2007-

23   4 is declared to be excepted from discharge pursuant to 11 U.S.C. § 523(a)(8)(A)(i).

24                                            ###
25
26
27
28
